DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 10/18/2022 has been received and entered into the case. Claims 1, 2, 4-20 are pending. Claims 4, 11 are withdrawn as being drawn to a nonelected species and 13-20 are withdrawn as being drawn to a nonelected invention. All arguments and amendments have been considered.
Regarding claim 11, applicant argues that the claim should not be withdrawn as it is drawn to the elected species and was not listed as a separate invention in the restriction requirement.  In the Restriction requirement mailed on 12/21/21, applicants were required to elect a species A) drawn to SEQ ID NO in claims 4, 11 and 12.  Applicant elected, in their response on 3/15/2022, the species of B. longum of SEQ ID NO. 5, and thus, claim 11 is withdrawn as being drawn to a nonelected species. Claim 4 is also now withdrawn as it no longer contains and is drawn to the elected species of SEQ ID NO.5. 
Claims 1, 2, 5-10, 12 have been considered on the merits herein. 

For examination purposes, synbiotic is taken to be a product or mixture containing a probiotic and prebiotic. 
				Maintained rejections 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-10, 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1 includes a probiotic species… and any combination or extract thereof.  The specification does not provide sufficient written description of a representative number of species for the term “extract” thereof. “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163. Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.

In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Since there are no examples provided in the specification that exemplifies an extract thereof that is used in the synbiotic compostion, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-10, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 includes a probiotic species… and any combination or extract thereof.  The claim fails to distinctly claim what “extract” of a probiotic species can be used in the composition as claimed.  Does the term extract refer to DNA, for example, from the probiotic species and can that be used in the composition as claimed?

A sequence search conducted by the Patent Office reveals that Maldonado-Gomez et al. (Cell Host& Microbe, 2016) teach the strain, B. longum subsp. longum AH1206, which has 98.2% sequence identity to SEQ ID: NO. 5, i.e. meeting applicants newly added limitation of “at least 94% sequence identity to SEQ ID: NO. 5”. Therefore any reference which teaches B. longum strain AH1206 meets applicants claim limitation. See Sequence search Result 2 for complete sequence. 
		New rejections necessitated by amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jouni et al. (US2013/0095204A1) supported by Kondepudi et al. (anaerobe, 2012, p. 489-497).
Regarding claims 1 and 2, Jouni teaches a composition comprising the probiotic B. longum subsp. longum AH1206 (meeting applicants newly added limitation of “at least 94% sequence identity to SEQ ID: NO. 5) and an amount of the prebiotic xylooligosaccharide (0007, 0090, 0091, 0144, 0147, 0148, 0149).  The probiotic can be viable or non-viable and may be heat-killed or inactivated (0146). 
Regarding claim 5, drawn to the composition comprising at least one enzyme. The claim is interpreted in light of the specification which teaches that the prebiotic include glycosyl hydrolase enzymes and thus, it is the Examiners position that B. longum when supplemented with XOS produces the enzymes. Support is provided by Kondepudi who teach that B. longum when supplemented with XOS produces the enzymes β-galactosidase and β-xylosidase(section 3.3 and Table 4). Thus, the enzyme is taken to inherently be present when the probiotic and prebiotic are combined. 
Regarding claim 6, the composition is in the form of liquids, powders, gels, pastes, solids, concentrates, suspensions, or ready-to-use forms of enteral formulas, oral formulas, formulas for infants, formulas for pediatric subjects, formulas for children, growing-up milks and/or formulas for adults (0076). 
Regarding claims 7 and 8, the prebiotic further comprises one or more selected from oligosaccharides, polysaccharides, and other prebiotics that contain fructose, xylose, soya, galactose, glucose and mannose and may include polydextrose, polydextrose powder, lactulose, lactosucrose, raffinose, gluco-oligosaccharide, inulin, fructo-oligosaccharide, isomalto-oligosaccharide, soybean oligosaccharides, lactosucrose, xylo-oligosaccharide, chito-oligosaccharide, manno-oligosaccharide, aribino-oligosaccharide, siallyl-oligosaccharide, fuco-oligosaccharide, galacto-oligosaccharide, and gentio-oligosaccharides (0147 and 0148). 
Regarding claim 9, the composition further comprises preservatives (0172) and one or more additional active ingredients, for example, flavanones (0126), flavanols (0128), isoflavones (0135), vitamins (0166), and antioxidants including carotenoids (0131). 
Thus, the reference anticipates the claimed subject matter. 
Claim(s) 1, 2, 5-9, 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhong et al. (US2018/0153951 A1) supported by Kondepudi et al. (anaerobe, 2012, p. 489-497) 
Regarding claims 1 and 2, Zhong teaches a composition comprising the probiotic B. longum subsp. longum AH1206 (0047, 0048, 0187)(meeting applicants newly added limitation of “at least 94% sequence identity to SEQ ID: NO. 5) and an amount of the prebiotic xylooligosaccharide (0131-0133).  The probiotic can be viable or non-viable and may be heat-killed or inactivated (0189). 
Regarding claim 5, drawn to the composition comprising at least one enzyme. The claim is interpreted in light of the specification which teaches that the prebiotic include glycosyl hydrolase enzymes and thus, it is the Examiners position that B. longum when supplemented with XOS produces the enzymes. Support is provided by Kondepudi who teach that B. longum when supplemented with XOS produces the enzymes β-galactosidase and β-xylosidase(section 3.3 and Table 4). Thus, the enzyme is taken to inherently be present when the probiotic and prebiotic are combined. 
Regarding claim 6, the composition is in the form of liquids, powders, gels, pastes, solids, concentrates, suspensions, or ready-to-use forms of enteral formulas, oral formulas, formulas for infants, formulas for pediatric subjects, formulas for children, growing-up milks and/or formulas for adults (0022). 
Regarding claims 7 and 8, the prebiotic further comprises one or more selected from oligosaccharides, polysaccharides, and other prebiotics that contain fructose, xylose, soya, galactose, glucose and mannose and may include polydextrose, polydextrose powder, lactulose, lactosucrose, raffinose, gluco-oligosaccharide, inulin, fructo-oligosaccharide, isomalto-oligosaccharide, soybean oligosaccharides, lactosucrose, xylo-oligosaccharide, chito-oligosaccharide, manno-oligosaccharide, aribino-oligosaccharide, siallyl-oligosaccharide, fuco-oligosaccharide, galacto-oligosaccharide, and gentio-oligosaccharides (0131-0133). 
Regarding claim 9, the composition further comprises preservatives (0210) and one or more additional active ingredients, for example, vitamins (0042-45, 0204), and antioxidants including phytonutrients and carotenoids (0219-224). 
Thus, the reference anticipates the claimed subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raganathan (2017/0106029) supported by Kondepudi et al. (anaerobe, 2012, p. 489-497) in view of Jouni et al. (2013/0095204A1) and Zhong et al. (US2018/0153951 A1).
Regarding claims 1 and 2, Raganathan teaches a synbiotic composition comprising B. longum (0011, 0030) and xylooligosaccharide (XOS)(0030).  The synbiotic composition is a mixture of a probiotic and prebiotic component to promote health enhancing effects (0030). Raganathan teaches that the XOS promotes the growth of Bifidobacterium (0027).
Regarding claim 5, drawn to the composition comprising at least one enzyme. The claim is interpreted in light of the specification which teaches that the prebiotic include glycosyl hydrolase enzymes and thus, it is the Examiners position that B. longum when supplemented with XOS produces the enzymes. Support is provided by Kondepudi who teach that B. longum when supplemented with XOS produces the enzymes β-galactosidase and β-xylosidase(section 3.3 and Table 4). Thus, the enzyme is taken to inherently be present when the probiotic and prebiotic are combined. 
Regarding claim 6, the composition is in the form of a powder, satchet, a capsule, a tablet, health drink, gelcap or liquid (0023, 0031). 
Regarding claims 7 and 8, the prebiotic also comprises inulin, fructo-oligosaccharides, isomaltose oligosaccharides, trans-galacto-oligosaccharides, or soy-oligosaccharides; a pyrodextrin such as arabinogalactan, lactilol, lactosucrose, or lactulose; or a fiber source such as oat gum, pea fiber, apple fiber, pectin, guar gum, psyllium husks, glucomannan or guar gum hydrolysate (0026, 0030). 
Regarding claim 9, the composition further comprises additional excipients and active ingredients (0032-0037). 
Regarding claim 10, the probiotic is freeze-dried, i.e. lyophilized (0011).

Raganathan do not appear to teach a B. longum sp. longum strain having at least 94% sequence identity according to claim 1. 

Jouni teaches a composition comprising the probiotic B. longum AH1206 and an amount of the prebiotic xylooligosaccharide (0007, 0090, 0091, 0144, 0147, 0148, 0149).  
Zhong teaches a composition comprising the probiotic B. longum subsp. longum AH1206 (0047, 0048, 0187)(meeting applicants newly added limitation of “at least 94% sequence identity to SEQ ID: NO. 5) and an amount of the prebiotic xylooligosaccharide (0131-0133).  
As stated above, a sequence search conducted by the Patent Office reveals that B. longum subsp. longum AH1206 has 98.2% sequence identity to SEQ ID: NO. 5, i.e. meeting applicants claimed at least 94% sequence identity to SEQ ID:NO. 5. The probiotic strain is used in compositions comprising prebiotics to provide health benefits. 
Thus, before the effective filing date of the claimed invention it would have been obvious to use the B. longum strains of Jouni and Zhong in the compositions of Raganathan because the strains were known probiotic strains to be used in probiotic compositions with the claimed prebiotic. One could have substituted one known strain for another, yielding predictable results, when making a symbiotic composition comprising a probiotic strain of B. longum subsp. longum with XOS.


Claim(s) 1, 2, 5-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN111280252 A supported by Kondepudi et al. (anaerobe, 2012, p. 489-497) in view of Jouni et al. (US2103/0095204A1) and Zhong et al. (US2018/0153951 A1).
Regarding claims 1 and 2, CN252 teaches a synbiotic composition comprising B. longum sp. longum (p. 1-3) and xylooligosaccharide (XOS)(p. 4).  The synbiotic composition is a mixture of a probiotic and prebiotic component to promote health enhancing effects and treat inflammation p. 1-3, 8, 10-11). 
Regarding claim 5, drawn to the composition comprising at least one enzyme. The claim is interpreted in light of the specification which teaches that the prebiotic include glycosyl hydrolase enzymes and thus, it is the Examiners position that B. longum when supplemented with XOS produces the enzymes. Support is provided by Kondepudi who teach that B. longum when supplemented with XOS produces the enzymes β-galactosidase and β-xylosidase(section 3.3 and Table 4). Thus, the enzyme is taken to inherently be present when the probiotic and prebiotic are combined. 
Regarding claim 6, the composition is in the form of a powder, a capsule, a tablet, a drink or liquid, food products, syrups, solutions, suspensions (p. 3). 
Regarding claims 7 and 8, the prebiotic also comprises inulin, fructo-oligosaccharides, galacto-oligosaccharides, soy-oligosaccharides, lactosucrose, (p. 4, 5). 
Regarding claim 9, the composition further comprises additional excipients and active ingredients (p. 4, 5, 8). 
Regarding claim 10, the probiotic is freeze-dried, i.e. lyophilized powder preparation or capsule (p.8).
CN252 does not appear to teach a B. longum sp. longum strain having at least 94% sequence identity according to claim 1. 

Jouni teaches a composition comprising the probiotic B. longum AH1206 and an amount of the prebiotic xylooligosaccharide (0007, 0090, 0091, 0144, 0147, 0148, 0149).  
Zhong teaches a composition comprising the probiotic B. longum subsp. longum AH1206 (0047, 0048, 0187)(meeting applicants newly added limitation of “at least 94% sequence identity to SEQ ID: NO. 5) and an amount of the prebiotic xylooligosaccharide (0131-0133).  
As stated above, a sequence search conducted by the Patent Office reveals that B. longum subsp. longum AH1206 has 98.2% sequence identity to SEQ ID: NO. 5, i.e. meeting applicants claimed at least 94% sequence identity to SEQ ID:NO. 5. The probiotic strain is used in compositions comprising prebiotics to provide health benefits. 
Thus, before the effective filing date of the claimed invention it would have been obvious to use the B. longum strains of Jouni and Zhong in the compositions of CN252 because the strains were known probiotic strains to be used in probiotic compositions with the claimed prebiotic. One could have substituted one known strain for another, yielding predictable results, when making a symbiotic composition comprising a probiotic strain of B. longum subsp. longum with XOS.

Claim(s) 1, 2, 5-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer (US2019/0307802) supported by Kondepudi et al. (anaerobe, 2012, p. 489-497) in view of Jouni et al. (US2103/0095204A1) and Zhong et al. (US2018/0153951 A1).
Vollmer teaches a probiotic composition comprising B. longum sp. longum (0024) and a prebiotic xylooligosaccharide (0031) (0003-0006
Regarding claim 5, drawn to the composition comprising at least one enzyme. The claim is interpreted in light of the specification which teaches that the prebiotic include glycosyl hydrolase enzymes and thus, it is the Examiners position that B. longum when supplemented with XOS produces the enzymes. Support is provided by Kondepudi who teach that B. longum when supplemented with XOS produces the enzymes β-galactosidase and β-xylosidase(section 3.3 and Table 4). Thus, the enzyme is taken to inherently be present when the probiotic and prebiotic are combined. 
Regarding claim 6 and 10, the composition is in the form of a powder (e.g., in individual, pre-measured satchets, etc.), a capsule, a tablet, a caplet or any other pre-measured oral dosage form. Alternatively, a probiotic composition may comprise a liquid, or it may be provided in any other suitable form (0007, 0032).
Regarding claims 7 and 8, the prebiotic also comprises oligosaccharides including fructooligosaccharide, galactooligosaccharide (0031, Table 1 and 2). 
Regarding claim 9, the composition further comprises additional active ingredients (table 1 and 2).
Vollmer does not appear to teach a B. longum sp. longum strain having at least 94% sequence identity according to claim 1. 

Jouni teaches a composition comprising the probiotic B. longum AH1206 and an amount of the prebiotic xylooligosaccharide (0007, 0090, 0091, 0144, 0147, 0148, 0149).  
Zhong teaches a composition comprising the probiotic B. longum subsp. longum AH1206 (0047, 0048, 0187)(meeting applicants newly added limitation of “at least 94% sequence identity to SEQ ID: NO. 5) and an amount of the prebiotic xylooligosaccharide (0131-0133).  
As stated above, a sequence search conducted by the Patent Office reveals that B. longum subsp. longum AH1206 has 98.2% sequence identity to SEQ ID: NO. 5, i.e. meeting applicants claimed at least 94% sequence identity to SEQ ID:NO. 5. The probiotic strain is used in compositions comprising prebiotics to provide health benefits. 
Thus, before the effective filing date of the claimed invention it would have been obvious to use the B. longum strains of Jouni and Zhong in the compositions of Vollmer because the strains were known probiotic strains to be used in probiotic compositions with the claimed prebiotic. One could have substituted one known strain for another, yielding predictable results, when making a symbiotic composition comprising a probiotic strain of B. longum subsp. longum with XOS.

Claim(s) 1, 2, 5-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benyacoub et al. (US9629908) supported by Kondepudi et al. (anaerobe, 2012, p. 489-497) in view of Jouni et al. (US2103/0095204A1) and Zhong et al. (US2018/0153951 A1).

Benyacoub et al. (US9629908) teaches a synbiotic composition comprising the probiotic B. longum (col. 3, lines 62-67) and prebiotic xylooligosaccharide (XOS), wherein the XOS combined with probiotic deliver synergistic effects in terms of health benefits (col. 4, lines 14-19). 
Regarding claim 5, drawn to the composition comprising at least one enzyme. The claim is interpreted in light of the specification which teaches that the prebiotic include glycosyl hydrolase enzymes and thus, it is the Examiners position that B. longum when supplemented with XOS produces the enzymes. Support is provided by Kondepudi who teach that B. longum when supplemented with XOS produces the enzymes β-galactosidase and β-xylosidase(section 3.3 and Table 4). Thus, the enzyme is taken to inherently be present when the probiotic and prebiotic are combined. 
Regarding claim 6, the composition is in the form of a powder, a capsule, a tablet, health drink, or liquid (col. 5, lines 13-29). 
Regarding claims 7 and 8, the prebiotic also comprises inulin, fructo-oligosaccharides, galactooligosaccharides, isomalto-oligosaccharides, soy-oligosaccharides, lactosucrose (col. 4, lines 29-42). 
Regarding claim 9, the composition further comprises additional excipients, surfactants, antioxidants, diluents, preservatives, and active ingredients (col. 5, lines 35-55). 
Benyacoub does not appear to teach a B. longum sp. longum strain having at least 94% sequence identity according to claim 1. 

Jouni teaches a composition comprising the probiotic B. longum AH1206 and an amount of the prebiotic xylooligosaccharide (0007, 0090, 0091, 0144, 0147, 0148, 0149).  
Zhong teaches a composition comprising the probiotic B. longum subsp. longum AH1206 (0047, 0048, 0187)(meeting applicants newly added limitation of “at least 94% sequence identity to SEQ ID: NO. 5) and an amount of the prebiotic xylooligosaccharide (0131-0133).  
As stated above, a sequence search conducted by the Patent Office reveals that B. longum subsp. longum AH1206 has 98.2% sequence identity to SEQ ID: NO. 5, i.e. meeting applicants claimed at least 94% sequence identity to SEQ ID:NO. 5. The probiotic strain is used in compositions comprising prebiotics to provide health benefits. 
Thus, before the effective filing date of the claimed invention it would have been obvious to use the B. longum strains of Jouni and Zhong in the compositions of Benyacoub because the strains were known probiotic strains to be used in probiotic compositions with the claimed prebiotic. One could have substituted one known strain for another, yielding predictable results, when making a symbiotic composition comprising a probiotic strain of B. longum subsp. longum with XOS.

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. Regarding the 112(a) and (b) rejections of record, applicant argues that they have amended the claims to delete the limitation “extract thereof”; however, the claims filed on 10/18/2022 have not been amended to delete said limitation. The rejections are maintained. 
In light of applicants claim amendments, new grounds of rejection have been applied to meet the new limitation of claim 1. 
 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             
/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651